DETAILED ACTION
This communication is in response to the amendment filed 1/10/22 in which claims 1, 21-23, and 25 were amended, claims 2, 4, 7, and 11-20 were canceled, and claims 26-60 were newly presented. Claims 1, 3, 5, 6, and 8-10, and 21-60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, and 8-10 are allowed.
Claims 27, 32, 36, 41, 47, 52, 55, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 21-26, 28-31, 33-35, 37-40, 42-46, 48-51, 53-54, 56, and 58-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said performing context-informed rendering" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 21-26, 28-31, 33-35, 37-40, 42-46, 48-51, 53-54, 56, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Screendoor, “Building your form,” (published Mar. 26, 2016), Yu (US 2004/0205118 A1; published Oct. 14, 2004), and Goering (US 2005/0065936 A1; published Mar. 24, 2005).

Regarding claim 21, Screendoor discloses [a]n electronic form generation system comprising:
[a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to:]
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user in a form of a natural language; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based description; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user, Screendoor does not expressly disclose obtain contextual information relating to the electronic form, wherein at least a portion of the contextual information is derived from a geographic location or region of the authoring user and generating the rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information based on the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user. Paragraph 11. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form 
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a processing resource and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions. However, Goering teaches a form building environment architecture including a processor and computer-readable memory containing instructions executed by the processor. See paragraphs 31-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Screendoor and Goering to implement the system at least because the results of the combination are predictable. 

Regarding claim 22, Screendoor discloses [a]n electronic form generation system comprising:
[a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to:]
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user in a form of a natural language; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based description; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user, Screendoor does not expressly disclose obtain contextual information relating to the electronic form, wherein said performing context-informed rendering includes determining a locality-specific format of the one or more form elements based on geolocation information associated with the authoring user device and generating the rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information based on the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user. Paragraph 11. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to 
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a processing resource and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions. However, Goering teaches a form building environment architecture including a processor and computer-readable memory containing instructions executed by the processor. See paragraphs 31-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Screendoor and Goering to implement the system at least because the results of the combination are predictable. 

Regarding claim 23, Screendoor discloses [a]n electronic form generation system comprising:
[a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to:]
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user in a form of a natural language; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based on the text-based description; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user including name and address information, see pages 13-14, Screendoor does not expressly disclose obtain contextual information relating to the electronic form, wherein said performing context-informed rendering includes generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields and generate the rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information based on the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious 
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a processing resource and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions. However, Goering teaches a form building environment architecture including a processor and computer-readable memory containing instructions executed by the processor. See paragraphs 31-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Screendoor and Goering to implement the system at least because the results of the combination are predictable. 

Regarding claim 24, Screendoor, in view of Yu and Goering, discloses the invention of claim 23 as discussed above. Screendoor further discloses wherein the field-set reflects geographic, professional or other aspects of the contextual information (see pages 13-14).

Regarding claim 25, Screendoor, in view of Yu and Goering, discloses the invention of claim 23 as discussed above. Screendoor further discloses wherein the instructions further cause the processing resource to locally store the text-based description (see page 5).

wherein the instructions further cause the processing resource to obtain additional contextual information relating to the electronic form based on a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 28, Screendoor, in view of Yu and Goering, discloses the invention of claim 21 as discussed above. Screendoor does not disclose wherein said performing context-informed rendering includes determining a locality-specific format of the one or more form elements based on the geographic location or region of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a 

Regarding claim 29, Screendoor, in view of Yu and Goering, discloses the invention of claim 21 as discussed above. Screendoor does not disclose wherein said performing context-informed rendering includes generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 30, Screendoor, in view of Yu and Goering, discloses the invention of claim 21 as discussed above. Screendoor further discloses wherein the instructions further cause the processing resource to locally store the text-based description (see page 5).

Regarding claim 31, Screendoor, in view of Yu and Goering, discloses the invention of claim 22 as discussed above. Screendoor does not expressly disclose wherein at least a portion of the contextual information comprises a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information 

Regarding claim 33, Screendoor, in view of Yu and Goering, discloses the invention of claim 22 as discussed above. Screendoor further discloses wherein said performing context-informed rendering includes generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields (see page 13).

Regarding claim 34, Screendoor, in view of Yu and Goering, discloses the invention of claim 33 as discussed above. Screendoor teaches creating address form fields, but does not expressly disclose wherein the field-set reflects geographic, professional, or other aspects of the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic 

Regarding claim 35, Screendoor, in view of Yu and Goering, discloses the invention of claim 23 as discussed above. Screendoor does not expressly disclose wherein at least a portion of the contextual information comprises a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 37, Screendoor, in view of Yu and Goering, discloses the invention of claim 23 as discussed above. Screendoor does not expressly disclose wherein at least a portion of the contextual information is derived from a geographic location or region of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 38, Screendoor, in view of Yu and Goering, discloses the invention of claim 23 as discussed above. Screendoor does not expressly disclose wherein said performing context-informed rendering includes determining a locality-specific format of the one or more form elements based on geolocation information associated with the authoring user device. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious 

Regarding claim 39, Screendoor discloses [a] non-transitory machine readable medium storing instructions that when executed by a processing resource of a computer system cause the processing resource to:]
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based description; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user, Screendoor does not expressly disclose obtain contextual information relating to the electronic form, wherein at least a portion of the contextual information is derived from a geographic location or region of the authoring user and generating the rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information based on the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a non-transitory computer-readable medium. However, Goering teaches a form building environment architecture including a processor and computer-readable memory containing instructions executed by the processor. See paragraphs 31-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Screendoor and Goering to implement the system at least because the results of the combination are predictable. 

Regarding claim 40, Screendoor, in view of Yu and Goering, discloses the invention of claim 39 as discussed above. Screendoor does not expressly disclose wherein the instructions further cause the processing resource to obtain additional contextual information relating to the electronic form based on a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 42, Screendoor, in view of Yu and Goering, discloses the invention of claim 39 as discussed above. Screendoor further discloses wherein said performing context-informed rendering includes determining a locality-specific format of the one or more form elements based on the geographic location or region of the authoring user. However, Yu 

Regarding claim 43, Screendoor, in view of Yu and Goering, discloses the invention of claim 39 as discussed above. Screendoor does not expressly disclose wherein said performing context-informed rendering includes generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would 

Regarding claim 44, Screendoor, in view of Yu and Goering, discloses the invention of claim 39 as discussed above. Screendoor further discloses wherein the text-based description comprises a natural language (see pages 2-5).

Regarding claim 45, Screendoor discloses [a] non-transitory machine readable medium storing instructions that when executed by a processing resource of a computer system cause the processing resource to: 
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based description . . . ; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user, Screendoor does not expressly disclose obtain contextual information relating to the electronic form and generate a rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information by determining a locality-specific format of the one or more form elements based on geolocation information associated with the authoring user device. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a non-transitory computer-readable medium. However, Goering teaches a form building environment architecture including a processor and computer-readable memory 

Regarding claim 46, Screendoor, in view of Yu and Goering, discloses the invention of claim 45 as discussed above. Screendoor does not expressly disclose wherein the contextual information comprises a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

wherein at least a portion of the contextual information is derived from a geographic location or region of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 49, Screendoor, in view of Yu and Goering, discloses the invention of claim 45 as discussed above. Screendoor further discloses wherein said performing context-informed rendering includes generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields (see pages 12-13).

wherein the field-set reflects geographic, professional, or other aspects of the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 51, Screendoor, in view of Yu and Goering, discloses the invention of claim 45 as discussed above. Screendoor further discloses wherein the text-based description comprises a natural language (see pages 2-5).

Regarding claim 53, Screendoor discloses [a] non-transitory machine readable medium storing instructions that when executed by a processing resource of a computer system cause the processing resource to: 
receive from an authoring user device a text-based description of an electronic form being authored by an authoring user; (see page 5 (user edits a field by editing its details inside the left pane))
generate a rendered view of the electronic form based on the text-based description; and (see page 5 (the edits are saved automatically and the right pane displays a live preview of the edits))
provide the authoring user with real-time or near real-time feedback regarding an appearance and functionality of the electronic form by causing a preview of the electronic form to be displayed within a user interface of the authoring user device based on the rendered view (see pages 2-5 (right pane displays an automatically updated preview of edits made to the form in the left pane)).
Although Screendoor teaches generating a live preview of the rendered form as it is being edited by the user, Screendoor does not expressly disclose obtain contextual information relating to the electronic form and generate a rendered view including performing context-informed rendering of one or more form elements specified by the text-based description based on the contextual information by generating structured data representing a field-set including a plurality of address information gathering fields or a plurality of payment information gathering fields. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, 
Although Screendoor teaches a web-based form system, Screendoor does not expressly disclose a non-transitory computer-readable medium. However, Goering teaches a form building environment architecture including a processor and computer-readable memory containing instructions executed by the processor. See paragraphs 31-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Screendoor and Goering to implement the system at least because the results of the combination are predictable. 

Regarding claim 54, Screendoor, in view of Yu and Goering, discloses the invention of claim 53 as discussed above. Screendoor does not expressly disclose wherein at least a portion of the contextual information comprises a language in which at least a portion of the text-based description is expressed, a locale identified within the text-based description, or a language preference of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see 

Regarding claim 56, Screendoor, in view of Yu and Goering, discloses the invention of claim 53 as discussed above. Screendoor does not expressly disclose wherein at least a portion of the contextual information is derived from a geographic location or region of the authoring user. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 58, Screendoor, in view of Yu and Goering, discloses the invention of claim 53 as discussed above. Screendoor does not expressly disclose wherein said performing context-informed rendering includes determining a locality-specific format of the one or more form elements based on geolocation information associated with the authoring user device. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the electronic document’s design based on the localization context for the user, paragraph 11, including address form elements, see paragraph 25. The localization is automatically invoked based on data that can be detected about the user, e.g., user profile, IP address, operating system preferences, etc. See paragraphs 29-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Screendoor to incorporate the teachings of Yu to automatically localize the generated rendering of the form based on contextual information related to the geographic location of the user. Doing so would enable customizing the form for local use in a systematic, timely and cost effective manner. Yu, paragraphs 2-5.

Regarding claim 59, Screendoor, in view of Yu and Goering, discloses the invention of claim 53 as discussed above. Screendoor does not expressly disclose wherein the field-set reflects geographic, professional, or other aspects of the contextual information. However, Yu teaches a method for programmatic localization of an electronic document by determining a localization context for the user, retrieving the electronic document and assembling the 

Regarding claim 60, Screendoor, in view of Yu and Goering, discloses the invention of claim 53 as discussed above. Screendoor further discloses wherein the text-based description comprises a natural language (see pages 2-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178